UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6158


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM MONTGOMERY, a/k/a William C. Montgomery,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:03-cr-00216-JRS-2)


Submitted:    May 29, 2009                  Decided:     August 27, 2009


Before WILKINSON and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Montgomery, Appellant Pro Se. Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Montgomery appeals the district court’s order

denying      his    motion     for   a     sentence    reduction     under   18   U.S.C.

§ 3582(c)(2) (2006).             We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by     the   district     court.           United     States   v.    Montgomery,     No.

3:03-cr-00216-JRS-2 (E.D. Va. Jan. 14, 2009).                        We dispense with

oral    argument       because       the    facts     and   legal    contentions     are

adequately         presented    in    the     materials     before    the    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                              2